DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2019 has been entered.
Claims 13 and 19-20 have been cancelled without prejudice.  Claims 1-12, 14-18 and 21 are pending and will be prosecuted on the merits.  
Applicant's arguments filed August 20, 2019 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-12, 14-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The “the inner tubular member extending through the inflatable balloon with no intervening structure disposed between the inner shaft and the inflatable balloon” limitation in claims 1, 14 and 21 does not appear to find support in the specification since the inclusion of the limitation “with no intervening structure” is considered a negative limitation.  Applicant provides no description for a lack of intervening structure disposed between the inner shaft and the inflatable balloon or any other description which would make clear that there is no intervening structure.   With regard to the use of negative limitation “with no intervening structure” in claims 1, 14 and 21; it has been held that any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere fact that the figures do not appear to show an “intervening structure disposed between the inner shaft and the inflatable balloon” is not enough to positively support the limitation “with no intervening structure disposed between the inner shaft and the inflatable balloon”.  Any claim containing a negative limitation which does not have basis in the original disclosure will be rejected under 35 .

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12, 14-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 14 and 21 recite the limitation "the inner shaft" in line 26 of claim 1, line 12 of claim 14 and line 27 of claim 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9, 11, 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silvestro (US 2015/0250991)
Regarding claim 1, Silvestro discloses a balloon catheter comprising: a catheter shaft having a central longitudinal axis (Figure 1, 2, 2a, 3; Ref 100, 102), a guidewire lumen (Ref 120, 108, 156; Para [0032]) and an inflation lumen extending therethrough (Ref 110, 112, 108; Para [0035]); and an inflatable balloon secured to a distal end region of the catheter shaft (Ref 124, 102, 100; Figure 2, 3), the inflatable balloon having a proximal waist secured to the catheter shaft (Ref 124, 126; Figure 1, 2, 3; Para [0036]) and a distal waist secured to the catheter shaft (Ref 124, 128; Figure 1, 2, 3; Para [0036]); the inflatable balloon having a generally conical shape (Ref 124; Figure 3; where Figure 3 shows that the balloon can have a generally conical shape) having a proximal conical portion that tapers radially outward in a distal direction from the proximal waist (Figure 3; Ref 124; where the proximal conical portion tapers radially outward from the proximal waist (can be seen located between Ref 114, 132 in Figure 3) in the distal direction); wherein the proximal conical portion has an elliptical cross-section taken in a plane perpendicular to the central longitudinal axis that passes through the proximal conical portion (Figure 2, 2a, 3; Ref 124; Para [0040]; where Figure 2A shows that the balloon has an elliptical cross-section taken in a plane 


    PNG
    media_image1.png
    609
    1024
    media_image1.png
    Greyscale



Regarding claim 2, Silvestro discloses that the inflatable balloon has a distal conical portion (Figure 3; Ref 124; see annotated Figure 3 above for the distal conical portion) and a radially outermost extent between the proximal conical portion and the distal conical portion (Figure 3; Ref 124; where the radially outermost extent between 
Regarding claim 3, Silvestro discloses that the distal conical portion tapers radially inward in a distal direction toward the distal waist (Figure 3; Ref 124; where the distal conical portion tapers radially inward in a direction toward the distal waist).  
Regarding claim 5, Silvestro discloses that the proximal conical portion tapers away from the central longitudinal axis at a first angle in a first plane parallel to and passing through the central longitudinal axis (see annotated Figure 3 above), and the proximal conical portion tapers away from the central longitudinal axis at a second angle in a second plane parallel to and passing through the central longitudinal axis (see annotated Figure 2 above), wherein the second plane is perpendicular to the first plane (Figure 2, 3; where Figure 2 is a side view and Figure 3 is a top view, where the plane of the side view is perpendicular to the plane of the top view) and the first angle is greater than the second angle (Figures 2, 3; see annotated Figures 2, 3 above; where the balloon is in a flattened/lateral inflated configuration and therefore as shown in Figure 3 the angle from the top view is a larger angle than the angle in the side view in order to give the balloon a flattened/lateral inflated configuration).  
Regarding claim 6, Silvestro discloses that the distal conical portion tapers toward the central longitudinal axis at a third angle in the first plane parallel to and passing through the central longitudinal axis (see annotated Figure 3 above), and the distal conical portion tapers toward the central longitudinal axis at a fourth angle in the second plane parallel to and passing through the central longitudinal axis (see annotated Figure 2 above), wherein the third angle is greater than the fourth angle (Figures 2, 3; see annotated Figures 2, 3 above; where the balloon is in a flattened/lateral inflated configuration and therefore as shown in Figure 3 the angle from the top view is a larger angle than the angle in the side view in order to give the balloon a flattened/lateral inflated configuration).   
Regarding claim 9, Silvestro discloses that the balloon is located a first distance from the central longitudinal axis in a first direction taken in a plane perpendicular to the central longitudinal axis that passes through the radially outermost extent (See annotated Figure 2a above), and the balloon is located a second distance from the central longitudinal axis in a second direction taken in the plane perpendicular to the central longitudinal axis that passes through the radially outermost extent (See annotated Figure 2a above), wherein the second direction is perpendicular to the first direction and the first distance is less than the second distance (See annotated Figure 2a above).  
Regarding claim 11, Silvestro discloses that the inflatable balloon is only secured to the catheter shaft at the proximal and distal waists (Ref 124; 126, 128; Para [0036]).  
Regarding claim 21, Silvestro discloses a balloon catheter comprising: a catheter shaft having a central longitudinal axis (Figure 1, 2, 2a, 3; Ref 100, 102), a guidewire lumen (Ref 120, 108, 156; Para [0032]) and an inflation lumen extending therethrough (Ref 110, 112, 108; Para [0035]); and an inflatable balloon secured to a distal end region of the catheter shaft (Ref 124, 102, 100; Figure 2, 3), the inflatable balloon having a proximal waist secured to the catheter shaft (Ref 124, 126; Figure 1, 2, 3; Para [0036]) and a distal waist secured to the catheter shaft  (Ref 124, 128; Figure 1, 2, 3; Para [0036]); the inflatable balloon having a generally conical shape (Ref 124; Figure 3; where Figure 3 shows that the balloon can have a generally conical shape) having a proximal conical portion, wherein the proximal conical portion tapers radially outward in a distal direction from the proximal waist (Figure 3; Ref 124; where the proximal conical portion tapers radially outward from the proximal waist (can be seen located between Ref 114, 132 in Figure 3) in the distal direction) and a distal conical portion (Figure 3; Ref 124; see annotated Figure 3 above for the distal conical portion) and wherein the distal conical portion tapers radially inward in a distal direction toward the distal waist (Figure 3; Ref 124; where the distal conical portion tapers radially inward in a direction toward the distal waist); wherein the proximal conical portion has an elliptical cross-section taken in a plane perpendicular to the central longitudinal axis that passes through the proximal conical portion (Figure 2, 2a, 3; Ref 124; Para [0040]; where Figure 2A shows that the balloon has an elliptical cross-section taken in a plane perpendicular to the central longitudinal axis; where a similar shaped cross-section would occur in a similar perpendicular plane that passes through the proximal conical portion); wherein the distal conical portion has an elliptical cross-section taken in a .  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claims 4, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvestro (US 2015/0250991).
Regarding claim 4, Silvestro discloses that the proximal conical portion has a first length measured along the central longitudinal axis from the proximal waist to the radially outermost extent (Figure 3, see annotated Figure 3 above) and the distal conical portion has a second length measured along the central longitudinal axis from the radially outermost extent to a distal tip of the balloon (Figure 3, see annotated Figure 3 above) and additionally discloses that the flattened profile may adapt its shape to the subintimal space geometry and therefore can include varying lengths (Para [0042]) but fails to disclose a relationship between the lengths of the proximal and distal conical portions. However, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for proximal and distal length relationships (i.e. option 1: a first length larger than a second length, option 2: the second length larger than the first length or option 3: the first and second lengths are the same), where a person of ordinary skill has good reason to pursue the known options within their technical grasp.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first length to be greater than the second length, since there were a finite number of choices available for length relationships between the two distal and proximal conical portion lengths available to one of ordinary skill in the art before the effective filing date of the claimed invention (see relative length options directly above), and Silvestro describes that flattened profile 
Regarding claims 7-8, Silvestro discloses all of the claimed limitations above including a first angle and a third angle in a first plane and a second angle and a fourth angle in a second perpendicular plane (Figures 2, 3 annotated above) and additionally discloses that the flattened profile may adapt its shape to the subintimal space geometry and therefore can include varying angles (Para [0042]) but fails to disclose a relationship between the first angle and the fourth angle. However, it is noted that there are a limited number of choices available to a person of ordinary skill in the art for angle relationships (i.e. option 1: one angle larger than the other angle, option 2: the other angle larger than the one angle or option 3: the one angle and the other angle are the same angle), where a person of ordinary skill has good reason to pursue the known options within their technical grasp.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first angle to be greater than or less than the fourth angle, since there were a finite number of choices available for angle relationships between two different angles available to one of ordinary skill in the art before the effective filing date of the claimed invention (see relative angle options directly above), and Silvestro describes that flattened profile of the balloon (and therefore the different angles of the balloon) can achieve any desired geometry in order to tailor the profile of the balloon to a particular .

Claims 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvestro (US 2015/0250991) as applied to claim 1 above, and further in view of Rottenberg et al. (US 2008/0243067).
Regarding claims 10, 12, Silvestro discloses all of the claimed limitations above including a distal waist secured to the catheter shaft but fails to disclose that the distal waist is an inverted distal waist secured to the catheter shaft or that the distal most extent of the balloon is flush with or extends distal of a distal end of the catheter shaft in an inflated configuration.  
However, Rottenberg teaches a similar device for reentry including a catheter shaft (Ref 32, 35, 33), a balloon Ref 34 including a distal waist secured to the catheter shaft; where the distal waist is can be a non-inverted waist or an inverted distal waist (Figure 7a, b, c, d; 8, 9, 10; Ref 11, 11a, 20, 20a, 34; Para [0016], [0056]); where a distalmost extent of the inflatable balloon is flush with or extends distal of a distal end of the catheter shaft in an inflated configuration (Ref 11d, 20a, 34, 35; Figure 7d, 9, 10).  
Since Silvestro discloses a balloon with a distal waist secured to a catheter shaft and Rottenberg teaches that non-inverted and inverted distal waists are well known on reentry devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal waist of Silvestro to be inverted such that the distalmost extent of the balloon is flush with the distal end of the . 

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvestro (US 2015/0250991) in view of Rottenberg et al. (US 2008/0243067).
Regarding claim 14, Silvestro discloses a subintimal recanalization catheter assembly for recanalizing a blood vessel having an occlusion in a lumen thereof (Ref 100; Para [0029], [0031], [0042], [0048], [0051]; Figures 1-3, 14-24; where the catheter is capable of recanalizing a blood vessel having an occlusion in a lumen), the catheter assembly comprising: an elongate catheter shaft having a central longitudinal axis (Figure 1, 2, 2a, 3; Ref 100, 102), the catheter shaft including: an outer tubular member having a lumen extending therethrough (Figure 1, 2, 2a, 3; Ref 102); and an inner tubular member having a lumen extending therethrough (Figure 1, 2, 2a, 3; Ref 114, 130, 136a,b, 120, 156; Para [0032]), the inner tubular member being disposed in the lumen of the outer tubular member (Figure 1, 2, 2a, 3; Ref 100, 102, 114; where inner tubular member Ref 114, 130, 136a,b is disposed in the lumen of the outer tubular member Ref 102); and an inflatable balloon having a proximal waist secured to a distal end region of the outer tubular member (Ref 124, 126, 102; Figure 2, 3; Para [0036]) and a distal waist secured to a distal end region of the inner tubular member (Ref 124, 128, 129; Para [0037]; where a seal is formed between the distal waist and the outer and inner tubular member in order to prevent leaking of inflation fluid and therefore the 
Silvestro discloses all of the claimed limitations above including a distal waist secured to the catheter shaft but fails to disclose that the distal waist is an inverted distal waist secured to the catheter shaft or that the distal most extent of the balloon is flush with or extends distal of a distal end of the catheter shaft in an inflated configuration.  
However, Rottenberg teaches a similar device for reentry including a catheter shaft (Ref 32, 35, 33), a balloon Ref 34 including a distal waist secured to the catheter shaft; where the distal waist is can be a non-inverted waist or an inverted distal waist 
Since Silvestro discloses a balloon with a distal waist secured to a catheter shaft and Rottenberg teaches that non-inverted and inverted distal waists are well known on reentry devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal waist of Silvestro to be inverted such that the distalmost extent of the balloon is flush with the distal end of the catheter shaft as suggested by Rottenberg, since such a modification would have yielded predictable results, namely, allowing a balloon to be sized and shaped for entry between two layers of a wall of a body lumen and to inflate when placed between the layers, and to allow the device to reenter a desired body lumen. 
Regarding claim 15, Silvestro discloses that the inflatable balloon has a generally conical shape (Ref 124; Figure 3; where Figure 3 shows that the balloon can have a generally conical shape) having a proximal conical portion that tapers away from the central longitudinal axis in a distal direction from the proximal waist  (Figure 3; Ref 124; where the proximal conical portion tapers radially outward from the proximal waist (can be seen located between Ref 114, 132 in Figure 3) in the distal direction).
Regarding claim 16, Silvestro discloses that the inflatable balloon has a distal conical portion (Figure 3; Ref 124; see annotated Figure 3 above for the distal conical portion) and a radially outermost extent between the proximal conical portion and the distal conical portion (Figure 3; Ref 124; where the radially outermost extent between the distal and proximal conical portions can be seen in figure 3 near Ref 138A).
Regarding claim 17, Silvestro discloses that the proximal conical portion has an elliptical cross-section taken in a plane perpendicular to the central longitudinal axis that passes through the proximal conical portion (Figure 2, 2a, 3; Ref 124; Para [0040]; where Figure 2A shows that the balloon has an elliptical cross-section taken in a plane perpendicular to the central longitudinal axis; where a similar shaped cross-section would occur in a similar perpendicular plane that passes through the proximal conical portion) and the distal conical portion has an elliptical cross-section taken in a plane perpendicular to the central longitudinal axis that passes through the distal conical portion  (Figure 2, 2a, 3; Ref 124; Para [0040]; where Figure 2A shows that the balloon has an elliptical cross-section taken in a plane perpendicular to the central longitudinal axis; where a similar shaped cross-section would occur in a similar perpendicular plane that passes through the distal conical portion).  
Regarding claim 18, Silvestro discloses that the distal conical portion tapers toward the central longitudinal axis in a distal direction toward the distal waist (Figure 3; Ref 124; where the distal conical portion tapers radially inward in a direction toward the distal waist).  

Response to Arguments
Applicant's arguments filed August 20, 2019 have been fully considered but they are not persuasive. 
Applicant argues that the balloon of Silvestro is more rounded/bulbous than conical.
The Examiner respectfully disagrees and notes the claim language recites “generally conical shape”, meaning the shape of the balloon does not need to be an exact cone, and allows for some rounded/bulbous aspects to the conical shape.  Furthermore, given the broadest reasonable interpretation of generally conical to be any shape generally resembling a cone, Figure 3 of Silvestro shows a shape that generally resembles a cone and thus is being interpreted as having a “generally conical shape” and therefore the argument is not persuasive. 
Applicant argues that Silvestro fails to teach that the proximal waist of the balloon is secured to a distal end region of the outer shaft and a distal waist of the balloon is secured to a distal region of the inner shaft.
The Examiner respectfully disagrees and notes given the broadest reasonable interpretation of “secured” to mean fastening/ capturing/confining/attaching/joining/ one object to another; where as stated in the rejection above, Silvestro discloses that a seal is formed between the distal waist and the outer and inner tubular member; where the seal formed between the distal waist and the inner tubular member helps capture/confine/join the waist of the balloon and the inner tubular member in such a way that inflation fluid is prevented from leaking out.  Furthermore, the Examiner notes that the seal formed between the distal waist and the inner tubular member captures/confines/joins the inner tubular member within the distal waist in such a way that limits/confines the movement of the inner tubular member laterally with respect to the distal waist such that the distal waist and inner tubular member are therefore joined.  Since the claim language does not specify/require a specific 
Applicant argues that Silvestro fails to teach the inner tube extending through the inflatable balloon with no intervening structure between the shaft and the balloon and additionally argues that Silvestro cannot be properly modified to produce the claimed configuration.
The Examiner respectfully disagrees and notes as shown above, the claim limitation “with no intervening structure” does not find support within the original disclosure and is therefore being interpreted as new matter that fails to meet the written description requirement (see 112 rejection section above).  Additionally, the Examiner notes the current rejection is not modifying Silvestro to meet the claimed limitation and therefore the argument is not applicable to the current rejection.  Furthermore, as shown in the rejection above, the inner tubular member was interpreted as Ref 114, 130, 136a,b, 124 and therefore the inner tubular member Ref 114, 130, 136a,b extends through the balloon Ref 124 and there is no intervening structure disposed between Ref 114, 130, 136a,b and Ref 124.  Since the claim limitation is being interpreted as new matter and Silvestro can be interpreted to meet the limitation, the arguments are not persuasive.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The Examiner notes for example if the claims are amended to further define: that the distal waist is bonded to the inner tubular member, Rottenberg (US 2008/0243065) could be used to reject the claims since Figures 10-11 show a conical balloon at the distal end of the catheter with a proximal waist and an inverted distal waist bonded to an outer tubular member and an inner tubular member respectively; where Para [0042] discusses that balloons can have elliptical shapes but fails to provide specifics with respect to the major/minor axis limitations in the claims.  However as an example, a reference such as the Silvestro reference used above in the rejection could be used to show the specific properties of an elliptical cross-section of a balloon.  Therefore the Examiner suggests any further amendment to the claims take into consideration such a possible rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212.  The examiner can normally be reached on Mondays 8-5pm, Tuesday-Thursdays 10-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771         

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771